—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered July 6, 2000, convicting defendant, after a jury trial, of robbery in the first degree (11 counts) and attempted robbery in the first degree, and sentencing him, as a second felony offender, to an aggregate term of 85 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of directing that the sentences on defendant’s convictions of robbery in the first degree under counts 10, 11, and 12 of the indictment (as renumbered) be served concurrently with each other and with the other sentences, and otherwise affirmed.
Defendant’s severance motion was properly denied. While not identical, these highly similar incidents involved a sufficiently unique modus operandi so that the evidence of each was admissible as to the others, with respect to the contested issue of identity (see People v Beam, 57 NY2d 241, 250-253). Therefore, these counts were properly joined pursuant to CPL 200.20 (2) (b) and discretionary severance was not available. In any event, the counts were also properly joined as legally similar pursuant to CPL 200.20 (2) (c), and defendant failed to make a sufficient showing for a discretionary severance pursuant to CPL 200.20 (3) (see People v Streitferdt, 169 AD2d 171, 176, lv denied 78 NY2d 1015).
We find the sentence to be excessive to the extent indicated. Concur — Mazzarelli, J.P., Rosenberger, Rubin and Gonzalez, JJ.